Pee Ctjeiam.
Plaintiffs appealed the trial court’s order dissolving their temporary restraining order and entering a permanent injunctive order prohibiting them from further interference with the eon*594struction of a certain bridge being built for the general enjoyment and use of all of the property owners of the Loon Shores Subdivision, Waterford Township, Oakland County, Michigan.
The trial court made several findings of fact, all of which are supported by the record, and which support the order appealed from. Had this court sat and heard all the testimony and weighed the evidence, we would not have reached a different conclusion than did the trial court.
Affirmed. Costs to appellees.